Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the Amendment and Remarks filed 7 January 2021. Claims 1-12 and 14-25 remain pending and presently under consideration in this application. 
Response to Amendment
Applicants have amended the base independent claim to require “two or more compounds of the following formula IA”. Since the examples in Wittek et al. (‘200) comprise only one compound of the present formula IA, the rejection of claims thereof Wittek et al. (‘200), as set forth in the previous office action on the merits, is no longer applicable under 35 U.S.C. 102. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 and 14-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Wittek et al. (U.S. Patent No. 8,017,200). 
Claim 4 of Wittek et al. a liquid crystal composition and the corresponding method of preparation thereof said liquid crystal composition, as well as the corresponding use thereof said liquid crystal composition in a liquid crystal display device, characterized in that said liquid crystal composition comprises a combination of compounds inclusive of the compounds of the present formulae IA and IB, more specifically, a compound inclusive of the compounds of the present formulae IA-a through IA-f, as represented therein by 
    PNG
    media_image1.png
    303
    440
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    249
    437
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    268
    443
    media_image3.png
    Greyscale
 (column 5, line 40+ through column 6, line 14), with a compound inclusive of the compound of the present formula IB-c, as represented therein by 
    PNG
    media_image4.png
    157
    447
    media_image4.png
    Greyscale
(column 14, line 60) or a compound inclusive of the compound of the present formula 
IB-f, as represented therein by
    PNG
    media_image5.png
    149
    427
    media_image5.png
    Greyscale
(column 15, line 1). Although the examples therein Wittek et al. do not exemplify two or more compounds inclusive of the present formula IA, as is now claimed, contrary to applicants’ arguments the amendment requiring two or more compounds of formula IA is not sufficient to distinguish the claimed liquid crystal composition from that of Wittek et al. The compounds of formulae IA contained in a liquid crystal composition, in and of themselves, are individually well-known in the liquid crystal art. Absence a bona fide showing of unexpected results, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to vary the amount thereof said known compounds of formula IA, or those compounds of formula IB for that matter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. Wittek et al. teaches the combination of claimed compounds with sufficient specificity that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). 
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be et seq. 

Response to Arguments
Applicants’ arguments filed 7 January 2021 with respect to the rejection of claims over Wittek et al. (‘200) under 35 U.S.C. 102, as set forth in the previous office action on the merits, are moot since the claims are now rejected under 35 U.S.C. 103. Applicants’ arguments filed 7 January 2021 with respect to any rejection of claims over Wittek et al. (‘200) under 35 U.S.C. 103, have been thoroughly considered, but are not persuasive such that the rejection of claims should not be made as herein this office action. Applicants refer to the Examples herein the specification as originally filed as demonstrative of the superior properties achieved with the liquid crystal composition of the present claims, now characterized by having “two or more compounds of the 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI

Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722